Citation Nr: 1113836	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  03-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 (2010) for hospitalization from November 2, 2006, to November 4, 2006.

3.  Entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2010) beyond November 30, 2007.

4.  Entitlement to an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint and assigned a 20 percent rating from May 1, 2002.  The Veteran appealed the assignment of the 20 percent rating to the lumbar spine disability.

In a March 2006 decision, the Board assigned an initial 40 percent rating to the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  A timely appeal of that decision was filed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 memorandum decision, the Court vacated the Board's decision which assigned a 40 percent rating to the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint and remanded this issue to the Board for compliance with directives that were specified by the Court.  A timely appeal of the December 2007 Court decision was filed to the United States Court of Appeals, Federal Circuit (Federal Circuit).  In a May 2008 decision, the Federal Circuit affirmed the Court's December 2007 decision.  Thus, the issue of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint was remanded to the Board for readjudication.

During the pendency of the appeal of entitlement to a higher initial rating for the lumbar spine disability, the Veteran apparently perfected appeals of the issues of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization from November 2, 2006 to November 4, 2006; entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 2007; and entitlement to an effective date earlier than May 1, 2002 for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  See November 2008 VA Form 9 and the October 2008 Statement of the Case.  

The issues of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint; entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization from November 2, 2006, to November 4, 2006; entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond May 1, 2007; and, entitlement to an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, were remanded by the Board in January 2009 and June 2010.  

In a June 2010 rating decision, the RO granted an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 to November 30, 2007.  

The Board notes that in a submission from the Veteran received in April 2010, the Veteran alleged clear and unmistakable error (CUE) in the denial of an increased rating for service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, and the denial of entitlement to an earlier effective date for the grant of service connection for service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  The issue of entitlement to an increased rating for service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint was remanded by the Court for readjudication, and a decision has not been issued by the Board to date.  With regard to the issue of entitlement to an earlier effective date, such issue is currently in appellate status and has not been the subject of a Board decision.  Thus, the Veteran's motions for CUE consideration are premature and not ripe.

The issues of entitlement to an initial rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Due to undergoing decompression with laminotomy, foraminotomy at L4-5 and L5-S1, left (lumbar spine surgery), the Veteran was hospitalized for two days from November 2, to November 4, 2006.

2.  A temporary total rating was awarded from November 2, 2006, to November 30, 2007, following lumbar spine surgery, which constitutes a full grant of the benefit sought on appeal.  

3.  The Veteran filed a claim for compensation on September 17, 2001, he separated from active service on April 30, 2002, and service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint was established effective May 1, 2002.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.29 for lumbar spine surgery have not been met.  38 C.F.R. § 4.29 (2010).

2.  The criteria for an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 for lumbar spine surgery beyond November 30, 2007, have not been met.  38 C.F.R. § 4.30 (2010).

3.  The criteria for an effective date earlier than May 1, 2002, for the grant of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2009 and July 2010, VCAA letters were issued to the Veteran with regard to the appellate issues.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice as to the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2009 and June 2010 Board Remands requested documentation pertaining to the issues of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization from November 2, 2006, to November 4, 2006; entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond November 30, 2007; and, entitlement to an effective date earlier than May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, to include the initial claim, rating decision, and notice of disagreement.  Such documents have not been associated with the claims folder to date.  In February 2010, through internal VA channels, any temporary folders stored at the RO were requested; however, the RO responded that no temporary folders had been created.  With regard to these issues, the evidence of record contains copies of the October 2008 Statement of the Case and the November 2008 VA Form 9 (substantive appeal).  The evidence of record also contains relevant records pertaining to his original claim of service connection for lumbar spine disability and the grant of service connection, and the medical records associated with his November 2, 2006, lumbar spine surgery.  

The Board finds that the lack of all of the relevant procedural documents pertaining to these claims will not result in prejudice to the Veteran because as will be discussed in detail below there is no reasonable possibility that any further assistance or development of the claims at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The VCAA specifically provides that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2); see also 38 C.F.R. §§ 3.159, 3.326.  In enacting the statute, it was noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  Thus, the Board finds that further development is not warranted and the Veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to temporary total rating for service-connected disabilities requiring hospital treatment or observation

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  The Veteran underwent decompression with laminotomy, foraminotomy at L4-5 and L5-S1, left, on November 2, 2006, at Presbyterian Hospital of Dallas, and he was discharged two days later on November 4.  The medical evidence of record does not reflect that he was hospitalized for more than 21 days, nor does the medical evidence of record reflects that he was under hospital observation in excess of 21 days.  Thus, entitlement to a temporary total rating pursuant to § 4.29 is not warranted.  Since the law, rather than the evidence, is dispositive on this issue, entitlement to a temporary total rating under such provision is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Extension of a temporary total rating pursuant to 
38 C.F.R. § 4.30 beyond November 30, 2007

As noted hereinabove, on November 2, 2006, the Veteran underwent decompression with laminotomy, foraminotomy at L4-5 and L5-S1, left.  A temporary total rating pursuant to 38 C.F.R. § 4.30 has been assigned from November 2, 2006, to November 30, 2007.

38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3), set forth below, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.

(b) A total rating under this section will require full justification on the rating sheet and may be extended as follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1), (2) or (3) of this section.

(2) Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a) (2) or (3) of this section upon approval of the Adjudication Officer.

The temporary total rating was initially awarded for the 6 month period following the November 2, 2006 surgery.  Per the June 2010 rating decision, the temporary total rating was extended beyond the initial 6 months period for another 6 month period to November 30, 2007.  38 C.F.R. § 4.30(b)(2).  Thus, the Veteran has been awarded the full benefit for convalescent ratings per § 4.30.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The rating criteria does not otherwise provide a basis for extending the 100 percent awarded pursuant to 38 C.F.R. § 4.30 beyond the 12 month period it was awarded.  As the Veteran was awarded the full benefit pursuant to 38 C.F.R. § 4.30 following lumbar spine surgery, extension of such total temporary rating is not warranted.  Since the law, rather than the evidence, is dispositive on this issue, entitlement to an extension of the temporary total rating pursuant to § 4.30 is denied.  See Sabonis, 6 Vet. App. at 430.

Earlier Effective Date

The RO has assigned an effective date of May 1, 2002, for the award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  The effective date assigned corresponds to the day following the Veteran's effective date of separation from active service.  The Veteran asserts that an earlier effective date is warranted.

Initially, the Board notes that it does not appear that the Veteran claimed entitlement to an earlier effective date within a year of receipt of the May 2002 rating decision which granted service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint.  The Court has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, applicable law afforded the Veteran a one year period after notice of the May 2002 decision to appeal from the effective date assigned by that decision.  However, since the Veteran's claim for entitlement to an effective date is not of record, the Board will proceed to address such claim on the merits.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  With regard to disability compensation for direct service connection, the effective date corresponds to the day following separation from active service or date entitlement arose if claim is received within 1 year of separation from service; otherwise, date of receipt of claim, or date entitlement arose, which is later.  38 C.F.R. § 3.400(b)(2)(i).

The evidence of record reflects that the Veteran filed his original claim for compensation in September 2001, during his period of active service.  His DD Form 214 reflects that he separated from active service on April 30, 2002.  Thus, the earliest effective date that can be assigned to a grant of compensation benefits is May 1, 2002, which corresponds to the day following his separation from active service.  There is no other legal or regulatory basis for assigning an effective date prior to his separation from active service.  Since the law, rather than the evidence, is dispositive on this issue, entitlement to an earlier effective date is denied.  See Sabonis, 6 Vet. App. at 430.



ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization from November 2, to November 4, 2006, is denied.

Entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond November 30, 2007, is denied.

Entitlement to an effective date earlier than May 1, 2002, for the grant of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint is denied.  


REMAND

In November 2010, the Veteran submitted a response to the supplemental statement of the case indicating that he had no other information to submit; however, attached to such statement an October 2010 clinical record from the neurosurgery department at the University of Texas Southwestern Medical Center indicating that he was being scheduled for surgery on November 23, 2010.  It is not clear whether such records are relevant to the lumbar spine issue in appellate status, thus the Veteran's records from such medical facility must be requested.  38 C.F.R. § 3.159(c)(1).

In light of the fact that the Veteran may have undergone surgery related to the lumbar spine in November 2010, the Veteran should be afforded another VA examination to assess the current level of the his disability.  See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  Such examination report should attempt to distinguish the symptomatology associated with his service-connected disability, and the symptomatology associated with his work-related injury in December 2005.

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release, request the Veteran's treatment records from the University of Texas Southwestern Medical Center for the period October 2010 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  The Veteran should be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar spine disability and to determine whether he has radiculopathy due to his service-connected lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should opine as to whether any neurological findings of the lower extremities are proximately due to and/or aggravated by his service-connected lumbar spine disability.

The examiner should attempt to distinguish the symptomatology and impairment associated with his service-connected lumbar spine disability, from the symptomatology and impairment related to his work-related low back injury sustained in December 2005.

The examiner should provide an opinion concerning the impact of the Veteran's service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint on the Veteran's ability to work, and should attempt to distinguish the impairment associated with his work-related low back injury sustained in December 2005.  The examiner should provide supporting rationale for this opinion.

3.  The RO/AMC should then readjudicate the issues of entitlement to an increased rating for degenerative joint disease and degenerative disc disease of the lumbar spine and sacroiliac joint, and entitlement to a TDIU (which should include consideration of all of the Veteran's service-connected disabilities).  If either benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


